      Case 1-19-01088-nhl        Doc 8    Filed 08/26/19     Entered 08/26/19 13:27:15


                                                                            Seth D. Weinberg, Esq.

                                                                            450 Seventh Ave
                                                                            Suite 1408
                                                                            New York, NY 10123
                                                                            T. 646.490.6677
                                                                            F. 347.491.4048
                                                                            sweinberg@hasbanilight.com


August 26, 2019


VIA ECF
Hon. Nancy Hersey Lord
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza E – Ste 1595
Brooklyn, NY 11201-1800

       RE:     Mitchell Lane NY LLC v. HSBC Bank USA
               Ad Proc. No.: 19-01088(NHL)
               Extension of Time to File Reply to Counterclaims

Dear Judge Lord,

We represent the Plaintiff, Mitchell Lane NY LLC (“Mitchell Lane” or the “Plaintiff”) in the above
referenced adversary proceeding. We write to advise the Court that Defendant, HSBC Bank USA
(“Defendant”) has consented to extend Plaintiff’s time to file a Reply to Counterclaims until
September 4, 2019.


                                                            Respectfully,

                                                            /s/ Seth D. Weinberg

cc:    VIA ECF
       Ras Boriskin, LLC
       Cleo F. Sharaf- Green, Esq.
       Counsel for Defendant
